Title: To George Washington from Bremen Burgomasters and Senators, 16 February 1797
From: Bremen Burgomasters and Senators
To: Washington, George


                        
                            Monsieur! 
                            Brême, ce 16. Fevrier, 1797.
                        
                        Le Sr Fréderic Jacques Wichelhausen, venant de nous présenter les lettres
                            patentes, qui font foi de sa nomination au poste de Consul des Etats Unis de l’Amerique pour
                            le port de cette Ville, nous ne tardons pas, de marquer à Votre Excellence, combien il nous
                            est agréable, que Son choix pour cet employ est tombé sur une personne, que les talens que
                            nous lui connoissons, Ses merites & Sa loyauté ne peuvent laisser de nous rendre
                            également estimable & cher.
                        Nous faisants donc un vrai plaisir, de réconnaitre le nommé Sieur Frederic
                            Jacques Wichelhausen dans la dite qualité, nous nous en ferons autant, de lui accorder tout
                            ce dont jouissent actuellement chés nous les Consuls des autres nations nommés pour le port
                            de cette Ville, acceptants l’offre d’accorder le reciproque aux Consuls, que tot ou tard
                            nous jugerons peut-etre à propos de nommer pour les differents ports apartenants aux Etats
                            Unis de l’Amerique.
                        
                        Osants régarder en outre l’établissement de ce Consulat, comme une preuve
                            evidente de l’intention des Etats Unis, de reserrer encore plus étroitement les liens
                            amiables & commercales, qui entrelacent l’Amerique Septentrionale & cette
                            République, n’aurons rien plus à cœur, que de cultiver de notre mieux cette bonne
                            intelligence, qui subsiste heureusement; & à entretenir cette amitié qui nous est
                            infiniment chere, & de la quelle par cette nomination même nous venons de récevoir
                            encore une marque nouvelle.
                        Entiérement persuadés, que nous la devons aux soins
                            & à la bonne volonté de Votre Excellence, nous ne sçaurons nous
                            réfuser le plaisir, de Lui en temoigner notre plus vive reconnoissance, La priant de vouloir
                            agréer avec les assurances de celle-ci, les protestations de la
                            consideration la plus distinguée avec la quelle nous avons l’honneur d’etre
                            Monsieur De Votre Excellence les trés humbles & trés obeissants Bourguemaitres
                            & Senateurs de la Ville libre Imperiale & Anséatique de Bremê.
                        
                    